      Case 2:19-cv-07331-CAS-E Document 1 Filed 08/23/19 Page 1 of 8 Page ID #:1




 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   KATHARINE SCHONBACHLER
     California Bar No. 222875
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7         Federal Courthouse, 14th Floor
           312 North Spring Street
 8         Los Angeles, California 90012
           Telephone: (213) 894-3172
 9         Facsimile: (213) 894-0142
           E-mail: Katie.Schonbachler@usdoj.gov
10
     Attorneys for Plaintiff
11   United States of America
12                               UNITED STATES DISTRICT COURT
13                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                     WESTERN DIVISION
15   UNITED STATES OF AMERICA,                      No. 2:19-cv-07331
16                  Plaintiff,                      VERIFIED COMPLAINT FOR
                                                    FORFEITURE
17                         v.
18   $285,830.00 IN U.S. CURRENCY,                  21 U.S.C. § 881(a)(6)
19                  Defendant.
                                                    [C.B.P.]
20
21
22           Plaintiff United States of America brings this claim against defendant $285,830.00
23   in U.S. Currency, and alleges as follows:
24                                 JURISDICTION AND VENUE
25           1.     The government brings this in rem forfeiture action pursuant to 21 U.S.C.
26   § 881(a)(6).
27           2.     This Court has jurisdiction over the matter under 28 U.S.C. §§ 1345 and
28   1355.
      Case 2:19-cv-07331-CAS-E Document 1 Filed 08/23/19 Page 2 of 8 Page ID #:2




 1         3.     Venue lies in this district pursuant to 28 U.S.C. § 1395.
 2                                 PERSONS AND ENTITIES
 3         4.     The plaintiff in this action is the United States of America.
 4         5.     The defendant in this action is $285,830.00 in U.S. currency (the “defendant
 5   currency”), seized by law enforcement officers on May 19, 2016 during a traffic stop on
 6   West Las Tunas Drive in San Gabriel, California, of a silver 2010 Toyota Prius,
 7   registered to Mei Xia Yeung, and in which Mei Xia Yeung and Lap Yan Yeung were
 8   traveling.
 9         6.     The defendant currency is currently in the custody of the United States
10   Customs and Border Protection in this District, where it will remain subject to this
11   Court’s jurisdiction during the pendency of this action.
12         7.     The interests of Mei Xia Yeung, Lap Yan Yeung and Gabo Inc. may be
13   adversely affected by these proceedings.
14                                 BASIS FOR FORFEITURE
15   Background of Investigation
16         8.     Beginning in December 2015, the Department of Homeland Security –
17   Homeland Security Investigations (“HSI”), the Rialto Police Department (“RPD”) and
18   the Inland Crackdown Allied Task Force (“INCA”) (collectively referred to as
19   “investigators”) have been investigating the drug trafficking and money laundering
20   activities of a drug trafficking organization (“DTO”) operating in the United States,
21   Mexico, and abroad.
22         9.     On May 19, 2016, at approximately 10:15 a.m., investigators began
23   conducting surveillance on Zepei Wu (“Wu”), an individual identified as one of the
24   DTO’s drug trafficking and money laundering coordinators, at the Garvey Inn located at
25   1040 E. Garvey Ave., Monterey Park, California. At approximately 10:53 a.m.,
26   investigators observed Wu and an individual later identified as Shao Ping Guan
27   (“Guan”) leave the Garvey Inn in a black Lexus SUV (the “Lexus SUV”) registered to
28   Mirium Wu at an address in Chula Vista, California. Investigators followed the Lexus
                                                  2
      Case 2:19-cv-07331-CAS-E Document 1 Filed 08/23/19 Page 3 of 8 Page ID #:3




 1   SUV to A1 Express, a shipping and mailing business located at 428 E. Garvey Ave.,
 2   Monterey Park, California. At approximately 11:56 a.m., investigators observed Wu and
 3   Guan exit A1 Express through the front door, enter the Lexus SUV and leave the
 4   location. Investigators followed the Lexus SUV to a parking lot on the southeast corner
 5   of Garvey Ave. and Chandler Ave. in Monterey Park, California. Investigators lost sight
 6   of Wu and Guan after they got out of the Lexus SUV. However, at approximately 12:33
 7   p.m., investigators saw Wu and Guan exit the Sham Tseng BBQ restaurant located at the
 8   southeast corner of Garvey Ave. and Chandler Ave. and enter the Lexus SUV.
 9         10.   Investigators then followed the Lexus SUV to 637-639 Hill Street, Los
10   Angeles, California where Wu parked the Lexus. Wu was the driver of the Lexus and he
11   never got out of the vehicle. Investigators saw Wu on his cell phone and it appeared that
12   he was waiting for someone. Wu then drove the Lexus SUV around the block
13   approximately three times before pulling into a covered parking garage located at 625
14   Hill Street. 637-639 and 625 Hill Street are the addresses of jewelry businesses located
15   in the Jewelry District in downtown Los Angeles. The Lexus SUV stopped on the first
16   floor of the parking structure and the hazard lights were activated. At approximately
17   1:30 p.m., investigators saw an unidentified black male (“UBM”) carrying a black
18   computer bag get into the backseat of the Lexus SUV, which then parked in a parking
19   stall. At approximately 1:36 p.m., the Lexus SUV left the parking structure and parked
20   on 6th Street, just east of Hill Street. The UBM got out of the Lexus SUV and walked
21   westbound on 6th Street out of the investigators’ view. Wu then repositioned the Lexus
22   SUV, parking on the south side facing south on 6th Street and Lindley Place.
23         11.   At approximately 2:07 p.m., the UBM walked back to the Lexus SUV from
24   the west and placed four boxes in the backseat. The UBM then walked west away from
25   the Lexus SUV and out of view. At approximately 2:13 p.m., the UBM walked back to
26   the Lexus SUV from the west and placed three more boxes in the backseat. Investigators
27   saw the UBM shake hands with Wu and then walk west. Investigators followed the
28   Lexus SUV back to A1 Express at approximately 2:40 p.m. and saw Wu take three boxes
                                                 3
      Case 2:19-cv-07331-CAS-E Document 1 Filed 08/23/19 Page 4 of 8 Page ID #:4




 1   from the backseat into A1 Express. At approximately 2:57 p.m., Wu retrieved the last
 2   four boxes from the backseat of the Lexus SUV which appeared to be heavy and brought
 3   them inside A1 Express.
 4         12.    At approximately 4:10 p.m., investigators saw Wu and Guan enter the
 5   Lexus SUV and Wu drove to a parking lot located at the northwest corner of Valley Ave.
 6   and New Ave. in Alhambra, California. Investigators saw Wu meet with an Asian male,
 7   later identified as Lap Yan Yeung (“Yeung”), who was driving a silver 2010 Toyota
 8   Prius (the “Prius”). Wu gave Yeung three boxes from the Lexus SUV. Yeung put the
 9   three boxes into the Prius and left the parking lot. Investigators followed the Prius to
10   Gabo Inc., a business located at 813 W. Las Tunas Drive, San Gabriel, California.
11   Yeung took one box out from the trunk of the Prius and walked into Gabo Inc. At
12   approximately 7:35 p.m., Yeung walked out of Gabo Inc. with an unidentified Asian
13   female, later identified as Mei Xia Yeung (“Mei”), and they left the location in the Prius.
14   Traffic Stop of the Prius
15         13.    At approximately 7:39 p.m., a San Gabriel Police Department (“SGPD”)
16   officer (the “officer”) observed the Prius driving eastbound on Las Tunas Drive in San
17   Gabriel, California. The officer initiated a traffic stop on the Prius for a violation of
18   California Vehicle Code section 26708(a) (dark tinted windows). The driver of the Prius
19   was identified as Yeung with a California driver’s license and the front passenger was
20   identified as Mei, Yeung’s wife. The officer asked Yeung if there was anything illegal
21   inside the Prius and Yeung said no. When asked for permission to search the Prius for
22   guns, narcotics or any other illegal contraband, Yeung agreed and gave written consent.
23         14.    During the search of the Prius, the officer found a gray medium-sized duffel
24   bag in the trunk that was completely filled with rubber-banded bundles of U.S. currency.
25   When asked about the currency, Yeung said that it belonged to him. When asked how
26   much money was in the bag, Yeung said around $286,000. When asked why he had so
27   much money in the car, Yeung stated that he had just withdrawn it from the bank. When
28   the officer asked Yeung for a bank receipt, Yeung nervously stated that the money was
                                                   4
      Case 2:19-cv-07331-CAS-E Document 1 Filed 08/23/19 Page 5 of 8 Page ID #:5




 1   for purchasing fish. The officer asked Yeung again for a bank receipt and Yeung said
 2   that he had withdrawn the money from the bank two years earlier. When asked where he
 3   had been keeping the money for the last two years and why it was in the Prius, Yeung
 4   just looked at the officer as if he was trying to think of what to say. Yeung then told the
 5   officer that Chinese people like to pay in cash and that the money was to purchase fish.
 6           15.   A trained, state certified narcotics detecting canine named Veeda conducted
 7   a sniff search of the Prius. Veeda positively alerted to the rear of the Prius where the
 8   duffel bag was located, inside the Prius towards the trunk where the duffel bag was
 9   located, and to the duffle bag itself that contained the defendant currency, indicating the
10   presence of narcotics or, as with respect to the defendant currency, the funds were in
11   recent close proximity to narcotics. Veeda has received over 200 hours of training time
12   during which Veeda successfully found training aids which contained actual narcotics.
13   Veeda alerts to the scent of narcotics for which she is trained, which are marijuana,
14   cocaine, methamphetamine, and heroin.
15           16.   The officer then spoke with Mei, who stated that she did not know how
16   much money was in the duffel bag. Mei stated that Yeung was supposed to buy sea
17   cucumbers with the money inside the bag and then re-sell the sea cucumbers to someone
18   else.
19           17.   HSI investigators then arrived at the scene and spoke with Yeung. Yeung
20   told the investigators that there was approximately $286,000 in the bag which he had
21   withdrawn from Bank of America on 3-4 separate occasions a long time ago to use to
22   buy seafood. When asked to detail his day, Yeung became visibly nervous. Yeung told
23   the investigators the following. He left his house that morning at 10:30 a.m. with the
24   bag of money and had traveled to a restaurant called New Capital for breakfast.
25   Immediately thereafter, he had traveled to Gabo Inc., the business Yeung owned that
26   sold antique gifts and novelties. At 3:30 p.m., Yeung had received a call from a person
27   named Danny to order seafood. Yeung then traveled to City of Commerce to get the
28   seafood, and immediately dropped it off to Danny.
                                                  5
      Case 2:19-cv-07331-CAS-E Document 1 Filed 08/23/19 Page 6 of 8 Page ID #:6




 1             18.   Yeung then changed his story and told the officers that the money did not
 2   belong to him. Instead, he was supposed to drop it off to another person once he
 3   (Yeung) received a phone call. Yeung told the officers that he had transported bulk cash
 4   on two previous occasions and was paid $1,000 each time. When asked how much he
 5   would get paid relative to the funds that officers found, Yeung stated $1,000. Yeung
 6   said that in the past, he had kept money overnight until he received a phone call with
 7   instructions on whom to deliver the funds to and the location where Yeung should
 8   deliver the money. On this occasion, Yeung had traveled to the parking lot of the 168
 9   Market located on Valley Boulevard and New Ave. in Alhambra, California at 5:00 p.m.
10   and met with an Asian male named Poi Cau (“Cau”) who was driving a dark blue Lexus.
11   Yeung had received a bag of money from Cau and then went back to his store to wait for
12   a phone call with further instructions. Yeung had met Cau approximately eight years
13   earlier at a restaurant Yeung had owned. In addition, Yeung knew that Cau lived in
14   Mexico, but did not know what Cau did for a living. Yeung also told the officers that his
15   wife had no idea what he was doing or that there was money in the Prius.
16             19.   When asked if he had a money transmitting license, Yeung stated no.
17   Yeung also admitted that the money in the Prius was not intended to be used to purchase
18   fish. Yeung also denied ownership of the currency and signed an abandonment form.
19                                       CLAIM FOR RELIEF
20             20.   Based on the above, plaintiff alleges that the defendant currency is subject
21   to forfeiture pursuant to 21 U.S.C. § 881(a)(6) because it represents or is traceable to
22   proceeds of illegal narcotic trafficking or was intended to be used in one or more
23   exchanges for a controlled substance or listed chemical, in violation of 21 U.S.C. § 841
24   et seq.
25             WHEREFORE, plaintiff United States of America prays that:
26             (a)   due process issue to enforce the forfeiture of the defendant currency;
27             (b)   due notice be given to all interested parties to appear and show cause why
28   forfeiture should not be decreed;
                                                    6
      Case 2:19-cv-07331-CAS-E Document 1 Filed 08/23/19 Page 7 of 8 Page ID #:7




 1         (c)    this Court decree forfeiture of the defendant currency to the United States of
 2   America for disposition according to law; and
 3         (d)    for such other and further relief as this Court may deem just and proper,
 4   together with the costs and disbursements of this action.
 5
      Dated: August 23, 2019                   NICOLA T. HANNA
 6                                             United States Attorney
                                               BRANDON D. FOX
 7                                             Assistant United States Attorney
                                               Chief, Criminal Division
 8                                             STEVEN R. WELK
                                               Assistant United States Attorney
 9                                             Chief, Asset Forfeiture Section
10
                                                 /s/ Katharine Schonbachler
11                                             KATHARINE SCHONBACHLER
                                               Assistant United States Attorney
12
                                               Attorneys for Plaintiff
13                                             United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 7
Case 2:19-cv-07331-CAS-E Document 1 Filed 08/23/19 Page 8 of 8 Page ID #:8
